Citation Nr: 0006857	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-32 749A	)	DATE
	)
	)


THE ISSUE

Whether a November 1982 decision of the Board of Veterans' 
Appeals, which
(a) granted an increased rating to 20 percent, but no higher, 
for the residuals of a gunshot wound of the left thigh and 
gluteal region; (b) granted an increased rating for the 
residuals of a gunshot wound to the right upper arm by 
assigning a separate 10 percent rating for muscle damage in 
addition to a previous 10 percent rating for nerve damage; 
and (c) denied an increased rating for the residual scar of 
another gunshot wound of the arm, rated as noncompensable, 
should be revised or reversed on the grounds of clear and 
unmistakable error.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
May 1968.  

In this case, the record shows that, in August 1997, the 
Board of Veterans' Appeals (Board) received, from the 
veteran's representative, a motion for reconsideration of a 
November 1982 decision entered by the Board with respect to 
the veteran.  That motion was denied by the Acting Chairman 
of the Board, in March 1998.  In the notice of that denial, 
the veteran and his representative were advised that the 
motion for reconsideration, although denied, would also be 
construed as a request for revision of the November 1982 
decision of the Board, under a recently enacted statute, 38 
U.S.C.A. § 7111, which confers authority upon the Board to 
revise its prior decisions on the grounds of clear and 
unmistakable error.  The Board further advised, however, 
that, because final regulations implementing the new law had 
not been promulgated, a decision with respect to his inferred 
motion under the new law would be deferred.  

In January 1999, VA published final regulations regarding the 
implementation of 38 U.S.C.A. § 7111.  In March 1999, the 
Board wrote to the veteran's representative, with a copy to 
the veteran, advising them of that fact.  Enclosed with that 
letter was a copy of the new regulations.  In addition, in 
order to provide for an opportunity to review the regulations 
and make the best possible argument on any motion under 38 
U.S.C.A. § 7111, the Board advised that, contrary to the 
earlier communication from the Acting Chairman, the previous 
motion for reconsideration would not be considered a motion 
to revise the Board's 1982 decision under 38 U.S.C.A. § 7111, 
unless the veteran informed the Board in writing, either 
personally or through his representative, that he wished to 
proceed with such a motion.  

In a memorandum from the veteran's representative dated later 
in March 1999, the Board was advised that the veteran wished 
to proceed with his motion to revise the  November 1982 Board 
decision under the provisions of 38 U.S.C.A. § 7111.  In 
April 1999, additional written argument was submitted by the 
representative. 



FINDINGS OF FACT

1.  In a decision of November 1982, the Board granted an 
increased rating to 20 percent, but no higher, for the 
residuals of a gunshot wound of the left thigh and left 
gluteal region by finding the disability was more 
appropriately rated as damage to Muscle Group XVII; granted 
an increased rating for the residuals of a gunshot wound to 
the right upper arm by retaining a 10 percent rating for 
distal median nerve dysfunction and assigning a separate 10 
percent rating for damage to Muscle Group V; and denied an 
increased rating for the residual scar of another gunshot 
wound of the arm, rated as noncompensable.

2.  The Board's decision of November 1982 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The November 1982 decision of the Board did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1998);  38 C.F.R. §§ 20.1403, 20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the evidence in this case shows that the 
veteran's service medical records are not particularly 
voluminous.  After the report of the veteran's enlistment 
examination in 1965, they contain no records until his 
transfer to the US Naval Hospital in Philadelphia in August 
1967, for treatment of wounds sustained in Vietnam in July of 
that year.


The Naval Hospital records are also rather brief.  They do 
show that, in May 1967, the veteran sustained a soft tissue 
injury to his right arm (his major extremity), as well as a 
"through and through wound of the left thigh and anterior 
left buttock."  These injuries reportedly healed, and the 
veteran was returned to duty, until he was wounded again in 
July 1967.  The injury in July 1967, also due to a gunshot 
wound, was described as "through and through, right arm also 
involving the right median nerve."  It was also noted that 
the initial right arm, soft tissue injury, was just proximal 
to this second, through and through injury.  

Physical examination on admission to the Naval Hospital 
revealed two open wounds of the right arm, and healed wounds 
of the right arm, left upper thigh, and left buttock.  There 
was also a right median nerve palsy with numbness of the 
median nerve distribution.  Following treatment, the wounds 
healed, and there was a gradual return of sensation to the 
median nerve distribution of the hand and to the muscles 
innervated by the median nerve.

By March 1968, when a Medical Board was conducted, the 
veteran's complaints consisted of paresthesia along the 
median nerve distribution in the hand, numbness in the medial 
aspect of the forearm, and weakness of the right hand.  
Physical findings revealed four well-healed wounds of the 
right arm, a well-healed wound of the left upper thigh, and a 
well-healed wound of the left buttock.  There was anesthesia 
along the medial aspect of the right forearm and paresthesia 
over the median nerve distribution of the right hand, as well 
as slight weakness of the right hand.  The final diagnoses 
listed were gunshot wound, right arm; and right median nerve 
partial palsy.  The recommendation was that the veteran be 
returned to full duty.  

Following the veteran's discharge from service in May 1968, 
he submitted an application for VA benefits in June 1968.  In 
connection with that application for benefits, he underwent 
an examination for VA purposes in August 1968.  The report of 
that examination revealed that the veteran complained of 
numbness on the radial side of the flexor surface of the 
right arm, as well as in his right thumb and his index and 
middle fingers.  The examiner noted that there was no loss of 
motion or muscle force, and no gross loss of muscle.  With 
respect to the left leg, there was also no loss of motion or 
muscle tone, and no neurological deficit, joint pain, or 
swelling.  X-rays of the right shoulder and upper two thirds 
of the humerus showed no bone or soft tissue abnormality, and 
X-rays of the pelvis and left hip showed no bony 
abnormalities or soft tissue changes.  

Scars on the veteran's body were described as follows:

13/4 inch at the right deltoid area insertion
3 inch at the right triceps area
11/4 diameter in the biceps area
4 inch by 11/4 inch at the right inner aspect of the upper 
arm
4 inch at the left inguinal area 11/2 inch below the groin
4 inch at the left gluteal (transverse)
3/4 inch, right forearm (plate glass)
1/2 inch at the right thumb base (plate glass)
1/2 inch at the right ear helix
5 inch by 2 inch at the left anterior-lateral aspect of 
mid third tibia
13/4 inch diameter at the left infra patellar area

The diagnoses were torn medial nerve on the right; and soft 
tissue injury, right arm and left gluteal region.  

In a November 1968 rating action, the veteran was granted 
service connection for disabilities characterized as the 
residuals of a gunshot wound of the right arm, rated as 10 
percent disabling under Diagnostic Code (DC) 8515; residuals 
of a gunshot wound of the left thigh and left gluteal region, 
rated as 10 percent disabling under DC 5318; and residuals of 
another gunshot wound of the right arm, soft tissue injury, 
rated noncompensably disabling under DC 7805.  The veteran's 
combined disability evaluation was 20 percent, effective from 
his separation from service.  


In March 1981, the RO received a letter from the veteran's 
representative seeking an increased rating for the veteran's 
service-connected disabilities.  In that letter, it was noted 
that the veteran complained of right hand pain and weakness, 
as well as an inability to extend his fingers or make a fist 
with this right hand.  In July 1981, the veteran underwent an 
examination for VA purposes.  This included an 
electromyography (EMG).  The EMG report revealed that the 
right abductor mollis bruis, the right biceps, and the right 
flexor carpi ulnaris were normal.  At the same time, distal 
latency of the right median nerve was prolonged, although 
there was normal conduction velocity and amplitude.  In 
addition, distal latency, conduction velocity, and amplitude 
of the right ulnar and radial nerves were also within normal 
limits.  

As to sensory nerves, it was noted that the latency of the 
right median nerve was prolonged but with normal amplitude 
responses.  Latency and amplitude of the right ulnar and 
radial sensory nerves were within normal limits.  The report 
concluded with the notation that the electrical findings were 
"compatible with [right] distal median nerve dysfunction 
(carpal tunnel syndrome)."  

Physical findings noted following that examination showed 
that there were no atrophic changes present in the veteran's 
right hand, and that he had a good grip.  It was noted, 
however, that, upon clenching his right fist, there was a 
slight hesitation of the thumb to complete its act of 
flexion.  With respect to the left leg, it was noted that 
range of motion was limited to approximately 35 degrees from 
horizontal.  The right leg elevated to 90 degrees and, when 
both were raised together, the left rose only to 45 degrees, 
and the right to 90 degrees.  

In an August 1981 rating action, the RO confirmed the 
disability evaluation assigned in 1968.  Thereafter, the 
veteran perfected an appeal with respect to this 1981 rating 
action, leading to the Board's November 1982 decision, which 
the veteran now seeks to have revised.  


In its November 1982 decision, the Board reviewed the 
veteran's service medical records, as well as the VA 
examinations conducted in 1968 and 1981 (which were the only 
medical records associated with the claims file at that 
time).  The Board also cited to applicable diagnostic codes 
used to identify the various disabilities set forth in the 
Schedule for Rating Disabilities and which are applied in 
determining disability evaluations.  These included DC 5305, 
regarding the evaluation of impairment to Muscle Group (MG) V 
(flexor muscles of the elbow/biceps); DC 5317, regarding the 
evaluation of impairment to MG XVII (pelvic girdle 
group/gluteus); DC 8515, regarding the evaluation of 
incomplete paralysis of the median nerve (in the arm); and DC 
7805, concerning the evaluation of scars.  The Board then 
addressed the residuals of each of the veteran's gunshot 
wounds.  

As to the right arm soft tissue injury the veteran received 
in May 1967, the Board determined that the only residual was 
a well-healed scar, and that a compensable evaluation for 
that disability was, therefore, not warranted under the 
applicable diagnostic code, DC 7805.

The Board then addressed the July 1967 through and through 
gunshot wound to the right arm, which had resulted in damage 
to the right median nerve.  Expressing the conclusion that 
there was both muscle damage and nerve damage as residuals of 
that injury, the Board assigned a separate 10 percent rating, 
under DC 5305, to account for the impairment of MG V, and 
retained the previously assigned 10 percent rating, under DC 
8515, to account for the nerve impairment.

Regarding the May 1967 wound to the left thigh and gluteal 
region, the Board determined that the recent clinical 
findings were more indicative of impairment of the muscles 
evaluated under DC 5317, vice the RO's previous application 
of DC 5318.  The Board found that there was moderate damage 
to that muscle group, which is the level of damage the RO had 
previously found.  However, because DC 5317 provided for a 
rating of 20 percent for moderate disability, in contrast to 
DC 5318, which provided for only a 10 percent rating for 
moderate disability, the Board awarded an increased rating of 
20 percent, under DC 5317, for that disability.

As a result of the Board's decision, the veteran's combined 
service-connected disability evaluation was increased from 20 
percent to 40 percent, effective from March 1981.  

In the motion to revise the Board's 1982 decision, several 
arguments have been advanced.  In particular, it is contended 
that it was error for the Board not to have assigned a 
separate 10 percent rating, under DC 5315, to account for the 
through and through gunshot wound to the left thigh, in 
addition to the 20 percent rating the Board assigned under DC 
5317.  It is further contended that it was error for the 
Board not to have considered the provisions of 38 C.F.R. 
§ 4.55(a).  Pursuant to the representative's argument, 

[t]his regulation provides that for compensable 
muscle group injuries which are in the same 
anatomical region (i.e. pelvic girdle and thigh ) 
but do not act on the same joint, the evaluation 
for the most severely injured muscle group will be 
increased by one level and used as the combined 
evaluation for the affected muscle groups.  

It is argued that MG XVII had the most severe muscle damage, 
and that, therefore, MG XVII should have been elevated to the 
next percentage level of 40 percent, to reflect the total 
severity and evaluation of both muscle groups involved.  We 
note that no contention has been advanced with regard to MG 
XVIII, as to which the RO had rated the thigh/buttock injury 
from 1968 until the Board's 1982 decision.

Regarding the evaluation of the impairment of the veteran's 
right arm, it is argued that the evidence shows a moderate 
injury to MG V, and an additional slight muscle injury to a 
separate muscle group (either MG III or MG VI), which would 
trigger the application of 38 C.F.R. § 4.55(a), where the 
evaluation of the more severely injured muscle group would be 
increased by one level, and used as the combined evaluation 
for the affected muscle groups.  

It is also argued that it was error not to have identified 
and rated the impairment from each scar associated with the 
veteran's gunshot wounds.  

II.  Legal Analysis

Under applicable law, a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. 7111(a) (West 1991 & Supp. 
1998).  VA regulations implementing this statute appear at 38 
C.F.R. §§ 20.1400-1411 (1999).  The regulations describe what 
constitutes CUE and what does not, and also identify the 
record that is to be reviewed and set forth how the standard 
is to be applied.

Clear and unmistakable error is a very specific and 
rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied. 

38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the 
law that existed when that decision was made. 

38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained of 
cannot be clear and unmistakable.  


38 C.F.R. § 20.1403(c).  

Examples of what does not constitute clear and unmistakable 
error include a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the failure 
to fulfill the duty to assist; or a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Furthermore, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Motions requesting the reversal or a revision of prior Board 
decisions must also set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
foregoing requirements, and motions which fail to comply with 
them shall be denied.  38 C.F.R. § 20.1404(b).  

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  More specifically, it is 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, at 63 Fed. 
Reg. 27,534, 27,536 (1998), the sponsor of the bill which 
became the statute specifically noted that the bill would 
"not alter the standard for evaluation of claims of [CUE]."  
143 Cong. Rec. H1567, H1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based upon years of prior Court decisions regarding 
CUE.  In this regard, the Court has consistently stressed the 
rigorous nature of the concept of CUE, stating, for example, 
"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi 3 
Vet.App. 310, 313 (1992).  "It must always be remembered 
that [CUE] is a very specific and rare kind of 'error.'"  
Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A disagreement with 
how the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet.App. 92, 95 (1995).

A.  Thigh/hip wound

In this case, it is the veteran's initial premise, with 
respect to the alleged error in the evaluation of the wound 
that he sustained to the left thigh and anterior buttock, 
that it was error for the Board not to have assigned a 
separate 10 percent evaluation under the provisions of DC 
5315, to address a through and through wound to that muscle 
group, in addition to the 20 percent rating that was assigned 
by the Board under the provisions of DC 5317.  

Pursuant to the provisions of the Rating Schedule in effect 
at the time of the Board's decision, DC 5317 addressed 
impairment to MG XVII, a pelvic girdle group, which includes 
the gluteus maximus, gluteus medius, and gluteus minimus.  
The function of MG XVII includes the extension of the hip, 
abduction of the thigh, and elevation of the opposite side of 
the pelvis.  A moderate impairment to that muscle group 
warranted a 20 percent evaluation under DC 5317.  


Also pursuant to the Rating Schedule at that time, DC 5315 
addressed impairment to MG XV, the mesial thigh group, which 
includes the adductor longus, adductor brevis, adductor 
magnus, and gracilis.  The function of MG XV is the adduction 
of the hip, flexion of the hip, and flexion of the knee.  A 
moderate impairment to that muscle group warranted a 
10 percent evaluation under DC 5315.  

Furthermore, applicable regulations provided that moderate 
muscle impairment existed when there was a through and 
through or deep penetrating wound of relatively short track 
by single bullet or small shell or shrapnel fragment, and 
there was absent the explosive effect of high velocity 
missile and residuals of debridement or of prolonged 
infection.  Complaints associated with such a wound included 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings associated with moderate impairment 
included entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b) (1982).  A through 
and through injury with muscle damage was always considered 
at least a moderate injury.  38 C.F.R. § 4.72 (1982).  

Under the criteria set forth above, in order to prevail on 
the preceding argument in the context of this present motion, 
and to require that a compensable evaluation be assigned 
under the provisions of DC 5315, it must be absolutely clear 
that the evidence at the time of the Board's 1982 decision 
depicted damage to that specific muscle group.  That is not 
the case.  While the veteran's service records characterized 
the injury at issue as "a through-and-through wound, left 
thigh and anterior left buttock," it is not clear whether 
the through and through wound was to both the left thigh and 
left buttock, as distinct muscle group entities.  Moreover, 
there is no medical record in which any damage to a specific 
left thigh muscle group is described.  Thus, for us to infer, 
through a hindsight analysis, that multiple muscle groups 
were involved, when in fact no medical professional has so 
stated, would be speculation, and would constitute a 
reweighing of evidence in a previous final decision.  Under 
the law governing CUE determinations, we are not authorized 
to do so. 

It must be observed that none of the medical records in the 
file at the time of the Board's decision reflected the 
presence of fatigue and fatigue-pain after moderate use of MG 
XV, or findings reflecting moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and definite 
weakness or fatigue in comparative tests, as would otherwise 
demonstrate the presence of a moderate injury to MG XV.  As 
described above, there was no loss of motion or muscle tone 
with respect to the left lower extremity reflected in the 
1968 VA examination report, and no damage described to any 
left lower extremity muscle when the veteran was examined in 
1981.  Absent such evidence, it cannot be said that, in 1982, 
the Board committed a clear and unmistakable error in failing 
to assign a separate 10 percent rating for impairment to MG 
XV.  

The same can be said with regard to MG XVIII, the muscle 
group as to which the RO originally rated the veteran.  
Pursuant to the Rating Schedule at that time, DC 5318 
addressed impairment to MG XVIII, another pelvic girdle 
group, which includes the pyriformis, gemellus, obturator, 
and quadratus femoris.  The function of MG XVIII is the 
outward rotation of the thigh and stabilization of the hip 
joint.  A moderate impairment to that muscle group warranted 
a 10 percent evaluation under DC 5318.  

Indicative of the relative uncertainty as to which specific 
muscles were affected by the veteran's thigh/hip wound is the 
fact that the Board, in awarding an increased rating in its 
1982 decision, did so by applying a different diagnostic code 
than that utilized by the RO.  The Board is clearly 
empowered, as a function of our appellate review, to 
determine which diagnostic code is applicable in a given 
case.  Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. 
Brown, 5 Vet.App. 532 (1993) (en banc).  

As to invoking the provisions of 38 C.F.R. § 4.55 regarding 
the combined ratings for muscle injuries, we observe that the 
veteran's representative made his 1999 argument pursuant to 
the provisions of that regulation as it currently reads, 
rather than the language of the regulation at the time of the 
Board's 1982 decision.  Although similar, in 1982, the 
regulation was as follows:  

Muscle injuries in the same anatomical region, 
i.e., . . . pelvic girdle and thigh, . . . will not 
be combined, but instead, the rating for the major 
group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, 
according to the severity of the aggregate 
impairment of function of the extremity.

38 C.F.R. § 4.55(a) (1982).  That confusion notwithstanding, 
since as set forth above, the evidence did not clearly and 
unmistakably show the presence of any damage to MG XV, the 
failure to consider any principles of combined ratings was 
not erroneous.  

Moreover, even if there were some residual damage present to 
MG XV, in addition to MG XVII, the resultant elevated rating 
must still have been consistent with the "severity of the 
aggregate impairment of function of the extremity."  38 
C.F.R. § 4.55(a) (1982).  Here, the evidence does not support 
the conclusion that the severity of the aggregate impairment 
of function of the veteran's left lower extremity warranted 
the assignment of a 40 percent rating, as argued by the 
veteran's representative.  In this regard, the only adverse 
finding regarding the left lower extremity was an apparent 
45-degree loss of flexion as compared to the right.  This was 
shown in the 1981 VA examination, when both legs were raised 
together, and the left rose to only 45 degrees, while the 
right went to 90 degrees.  We observe that the examiner did 
not specifically attribute this loss of motion to the 
veteran's wounds, but, even assuming it was related, flexion 
of the thigh limited to 45 degrees was assigned only a 10 
percent evaluation under the applicable diagnostic code.  38 
C.F.R. § 4.71a, DC 5252 (1982) (addressing impairment of the 
thigh.)  In order to warrant a 40 percent rating under that 
code, flexion must be limited to 10 degrees.

Under these circumstances, it cannot be said that the medical 
findings of record, at the time of the Board's 1982 decision, 
clearly and unmistakably reflected an aggregate impairment of 
the veteran's left hip/lower extremity that would approach 
what may be considered to be a moderately severe level.  

B.  Arm wounds

As to the claimed error in the rating assigned for the 
injuries to the veteran's right upper extremity, it was 
described as follows in the veteran's representative's 1999 
argument:  

In August 1968, the VA examiner noted scars in the 
following areas: one and three-quarter inch scar in 
the right deltoid, a three inch in diameter scar in 
the right triceps area, a one and one-quarter inch 
scar of the biceps, and a four by one and one-
quarter inch scar of the right inner aspect of the 
upper arm.  The Medical Board Report dated in March 
1968 identified four well healed wounds of the 
right arm with numbness of the right forearm and 
weakness of the right hand.  The above clinical 
observations reveals wounds in the area of the 
right deltoid, biceps, and triceps, as well as a 
wound to the right forearm.  It is established as 
fact that at least one of the four wounds of the 
right arm MG V (biceps) sustained a moderate injury 
and another was a soft tissue injury (in the area 
of the triceps MG VI).  Unknown is the clinical 
disposition of the wounds to the right deltoid (MG 
5303) and right forearm (MG 5307 or 5308) and 
whether these wounds also represent soft tissues 
injuries or through and through injuries with 
damage to the underlying muscle sheaths.  The 
clinical significance with respect to the size of 
the scars of the right arm was never discussed or 
questioned by the 1982 Board.  However, the 
appellant continues his argument that he sustained, 
in addition to the moderate muscle injury to MG 
5305, an additional MG injury, if even rated as 
slight.  He asserts the same principle of combining 
MG rating (§ 4.55(a)) also applies to the MG 
injuries of the right arm.  


It is not entirely clear, from the foregoing, what it is 
argued the Board should have specifically done differently in 
1982, but it is evidently suggested that, in addition to the 
rating assigned to MG V, pursuant to the Board's 1982 
decision, at least one other muscle group in the right arm 
(MG III, MG VII, or MG VIII) should have been identified as 
injured, and then assigned a disability evaluation.  We must 
respectfully note, however, that the simple restatement of 
the above argument provides the basis for finding that clear 
and unmistakable error was not present in the Board's 1982 
decision, since the veteran's representative has already 
stated that the clinical disposition of wounds to Muscle 
Groups III, VII and VIII is "unknown."  If the extent of 
any damage to these muscle groups is unknown, it could not 
have been a clear and unmistakable error for failing to 
assign a compensable evaluation for any impairment to them.  

With further regard to the above quoted contentions as to the 
right forearm, it appears that the representative has 
interpreted the reported findings of scars of the upper arm 
(i.e., above the elbow), with another reported finding of 
numbness of the right forearm (i.e., below the elbow), as 
somehow indicating muscle damage to muscle groups VII and 
VIII, both of which are in the forearm.  Without purporting 
to venture into lay diagnosis, we believe it is clear that 
the finding of numbness of the right forearm, in this case, 
reflects a distal manifestation of the median nerve injury 
sustained in the upper arm wound.  Nowhere in the record on 
appeal is there any indication by a medical professional that 
the veteran incurred any wound to the forearm in service.  As 
reported above, the 1968 VA examination did note a small scar 
on the right forearm and a smaller scar at the base of the 
right thumb; these appear to have been attributed to "plate 
glass."  Given the lack of any complaints, reports, or 
contentions regarding a plate glass injury to the right 
forearm or thumb anywhere else in the claims file, including 
the service records, we believe the most reasonable inference 
to be drawn is that those particular scars arose from a 
preservice injury.  Thus, to whatever extent (if any) there 
is numbness resulting from the scar on the right forearm, the 
Board finds that it is not involved in the service-connected 
wound residuals which are the subjects of the pending motion.


Moreover, it must also be observed that none of the medical 
evidence reflects or identifies any damage specifically 
affecting muscle groups in the shoulder or arm.  The scars 
set forth in the 1968 VA examination report were simply 
described to be in the area of muscle groups, rather than 
representing specific damage to these muscles.  Under these 
circumstances, there is no additional muscle injury with 
which to combine the rating established for MG V, so there 
can be no error in failing to apply the principles of 
combined rating as set out in 38 C.F.R. § 4.55(a) (1982).  

C.  Scars

As to the contention regarding the failure to assign separate 
compensable evaluations for the scars on the veteran's right 
arm, as well as the scars in the left inguinal and left 
gluteal areas, such ratings would require that the evidence, 
at the time of the Board's 1982 decision, showed that the 
scars arising from the veteran's gunshot wounds were either 
poorly nourished, with repeated ulceration (diagnostic code 
7803); tender and painful on objective demonstration, (DC 
7804); or that they limited the function of the affected body 
part, (DC 7805).  None of the evidence showed these findings.  
Certainly, it was recorded on the 1981 VA examination report 
that the veteran reported that he was "sensitive around 
wound area" and that this appears to have been in reference 
to the right arm.  More significant, however, is the fact 
that it is unclear as to which particular wound the veteran 
was referring.  Nor is it clear whether that was even a 
reference to a scar, as opposed to nerve damage.

What is clear, however, is that that no examiner described 
any scar as poorly nourished, productive of repeated 
ulceration, or objectively tender and painful.  Similarly, no 
medical professional, in any record before the Board in 1982, 
described any scar as causing a limitation of function.  
(When he was examined in 1981, no specific cause was 
identified to explain the veteran's limitation of motion in 
his left leg.)  In view of the foregoing, it cannot be 
concluded that the failure to assign separate compensable 
ratings for the scars arising from the veteran's gunshot 
wounds involved clear and unmistakable error.  Moreover, the 
record is far from clear as to the origin of all the scars on 
the veteran's body; thus, it cannot have been CUE for the RO 
to have not ascribed every reported scar to a service-
connected wound.

It may be true that, were the 1982 appeal before the Board 
today, a remand might have been ordered so as to specifically 
determine whether the scars associated with the veteran's 
gunshot wounds were productive of any impairment under the 
applicable diagnostic codes cited above, and, indeed, to 
determine with greater specificity which muscle groups were 
damaged as a result of these wounds.  Nevertheless, since it 
is not possible to know what findings would have been 
described following any such examination, the fact that the 
undersigned might have preferred to have additional 
information, before rendering a final determination on the 
issues that were before the Board in 1982, does not 
demonstrate that the conclusions reached in the Board's 1982 
decision were clearly erroneous.

As indicated above, any failure of the duty to assist, 
although regrettable, is not clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  The Court has held, in Caffrey v. 
Brown, 6 Vet.App. 377, 383-84 (1994), that "VA's breach of 
the duty to assist cannot form a basis for a claim of CUE".  
The Court has also held that, when a CUE claim is based upon 
an asserted failure to provide an examination, "[t]here is 
no way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet.App. at 
313]." Hazan v. Gober, 10 Vet.App. 511, 522-23 (1997).

D.  Conclusion

The Board appreciates the extensive efforts by the veteran's 
representative to articulate a case for CUE in this matter.  
However, in light of the above, the Board concludes that the 
moving party has failed to identify clear and unmistakable 
error in the Board decision of November 1982.  Accordingly, 
his motion to revise that decision based on CUE is denied.  



ORDER

The motion for revision of the November 1982 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals


 


